Case 1:19-cv-25259-BB Document 54 Entered on FLSD Docket 03/04/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 19-cv-25259-BLOOM/LOUIS


   DAMIAN JOHNSON,
   as Personal Representative of the
   ESTATE OF SHIRLEY JOHNSON,

        Plaintiff,

   v.

   CARNIVAL CORPORATION,

       Defendant.
   _______________________________________/

                                       DISCOVERY ORDER

        THIS CAUSE comes before the Court upon Plaintiff’s Notice of Discovery Issues (ECF No.

 53). This matter was referred to the undersigned United States Magistrate Judge by the Honorable

 Beth Bloom, United States District Judge, to take all appropriate action on all discovery matters (ECF

 No. 9). A status conference was conducted on March 3, 2021, at which the undersigned addressed the

 noticed disputes. This Order memorializes but does not modify the rulings made in open court.

        Plaintiff’s Notice raises two disputes: (1) Defendant has still not provided dates for the

 depositions of Vicky Rey (Manager or Director of Guest Access) and for the Manager of Guest

 Services; and (2) Defendant has still not identified or provided deposition dates for the Cabin

 Steward and Asst. Housekeeping Manager (ECF No. 53). At the Status conference, defense

 counsel explained that he has not been able to identify the Cabin Steward and Asst. Housekeeping

 Manager yet; the computer that has that information is a local hard drive, stored on a vessel, and

 the vessel has only just recently returned to Miami. Defendant is in the process of getting access

                                                   1
Case 1:19-cv-25259-BB Document 54 Entered on FLSD Docket 03/04/2021 Page 2 of 2




 to the data and has no objection to disclosing the identities and scheduling the depositions of these

 witnesses. At the hearing, Defendant also raised issue with its ability to obtain deposition dates for

 two individuals who were in the cabin at the time of Ms. Johnson’s accident.

        As ordered at the hearing, the Parties are to complete all six depositions—four requested

 by Plaintiff and two by Defendant—within the next thirty days. The Parties are to propose dates

 to each other for the deposition dates within seven days, except that Defendant has fourteen days

 to provide Plaintiff with the identity of and deposition dates for the Cabin Steward and Asst.

 Housekeeping Manager.

        A further status conference is set for April 5, 2021 at 9:30 a.m. Should any additional

 discovery disputes arise before that time, a notice identifying the disputes must be filed by April

 1, 2021.

        DONE AND ORDERED in open court in Miami, Florida this 3rd day of March, 2021.




                                                 _______________________________________
                                                 LAUREN LOUIS
                                                 UNITED STATES MAGISTRATE JUDGE




                                                   2
